 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
                                                                     
 
FIRST MODIFICATION AGREEMENT
 
This FIRST MODIFICATION AGREEMENT (the “Agreement”) is made effective as of
March 13, 2012, by and among FRANKLIN COVEY CO., a Utah corporation
(“Borrower”), whose address is 2200 West Parkway Blvd., Salt Lake City, Utah
84119, each undersigned Guarantor, and JPMORGAN CHASE BANK, N.A., a national
banking association (“Lender”), whose address is 201 South Main Street, Suite
300, Salt Lake City, Utah 84111.
 
RECITALS:
 
A. Lender has previously extended to Borrower (i) a revolving line of credit
loan (the “Revolving Loan”) in the maximum principal amount of TEN MILLION AND
NO/100 DOLLARS ($10,000,000.00) and (ii) a term loan (the “Term Loan” and,
together with the Revolving Loan, individually and collectively, as the context
requires, the “Loan”) in the original principal amount of FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00), each pursuant to an Amended and Restated Credit
Agreement dated as of March 14, 2011 between Borrower and Lender (as amended and
modified from time to time, the “Credit Agreement”).  The Revolving Loan is
evidenced by an Amended and Restated Secured Promissory Note (Revolving Loan)
dated March 14, 2011 (as amended and modified from time to time, the “Revolving
Loan Note”), executed by Borrower in favor of Lender  and the Term Loan is
evidenced by a Secured Promissory Note (Term Loan) dated March 14, 2011 (as
amended and modified from time to time, the “Term Loan Note” and, together with
the Revolving Loan Note, individually and collectively, as the context requires,
the “Note”), executed by Borrower in favor of Lender.  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Credit Agreement.
 
B. Repayment of the Loan is guaranteed pursuant to the terms of an Amended and
Restated Repayment Guaranty dated as of March 14, 2011 (as amended and modified
from time to time, the “Guaranty”), executed by FRANKLIN DEVELOPMENT
CORPORATION, a Utah corporation, FRANKLIN COVEY TRAVEL, INC., a Utah
corporation, and FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation
(individually and collectively, as the context requires, and jointly and
severally, “Guarantor”), in favor of Lender.
 
C. The Loan is secured by, among other things, the Security Documents identified
in the Credit Agreement.
 
D. The Credit Agreement, Note, Guaranty, Security Documents and all other
agreements, documents, and instruments governing, evidencing, securing,
guaranteeing or otherwise relating to the Loan, as modified from time to time,
including, without limitation, in this Agreement, are sometimes referred to
individually and collectively as the “Loan Documents.”
 
E. Subject to the terms and conditions contained herein, Borrower and Lender now
desire to modify the Loan Documents to: (i) extend the maturity date of the
Revolving Loan from March 14, 2012 to March 31, 2013; and (ii) make such other
modifications as are set forth herein.
 
AGREEMENT:
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. ACCURACY OF RECITALS.  Each of Borrower and each Guarantor acknowledges the
accuracy of the Recitals which are incorporated herein by reference.
 


 
 

--------------------------------------------------------------------------------

 


 
2. MODIFICATION OF LOAN DOCUMENTS.  The Loan Documents are modified and amended
as of the date hereof as follows:
 
(a) Revolving Loan Maturity Date Extension.  The definition of “Revolving Loan
Maturity Date” set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
“Revolving Loan Maturity Date” means March 31, 2013.
 
(b) Adjusted One Month LIBOR Rate.  The definition of “Adjusted One Month LIBOR
Rate” set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“Adjusted One Month LIBOR Rate” means, with respect to a CB Floating Rate
Advance for any day, the sum of (i) 2.50% per annum plus (ii) the quotient of
(a) the interest rate determined by Lender or its Affiliates by reference to the
Page to be the rate at approximately 11:00 a.m. London time, on such date or, if
such date is not a Business Day, on the immediately preceding Business Day for
dollar deposits with a maturity equal to one (1) month, divided by (b) one minus
the Reserve Requirement (expressed as a decimal) applicable to dollar deposits
in the London interbank market with a maturity equal to one (1) month.
 
(c) Conforming Modifications.  Each of the Loan Documents is modified to be
consistent herewith and to provide that it shall be a default or an event of
default thereunder if any Loan Party shall fail to comply with any of the
covenants of any Loan Party contained herein or if any representation or
warranty by any Loan Party contained herein or in the documents delivered in
connection herewith by any Loan Party is materially incomplete, incorrect, or
misleading as of the date hereof.  In order to further effect certain of the
foregoing modifications, Borrower and Guarantor agree to execute and deliver
such other documents or instruments as Lender reasonably determines are
necessary or desirable.
 
(d) References.  Each reference in the Loan Documents to any of the Loan
Documents shall be a reference to such document as modified herein or as
modified on or about the date hereof.
 
3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL. The Loan Documents are
ratified and affirmed by Borrower and shall remain in full force and effect as
modified herein.  Any property or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrower in the Loan Documents.
 
4. FEES AND EXPENSES.
 
(a) Fees and Expenses.  In consideration of Lender’s agreement to amend the Loan
Documents as set forth herein, and in addition to any other fees or amounts
payable by Borrower hereunder, Borrower has agreed to pay to Lender (i) all
legal fees and expenses incurred by Lender in connection herewith; and (ii) all
other costs and expenses incurred by Lender in connection with executing this
Agreement and otherwise modifying the Loan Documents.  Borrower acknowledges and
agrees that such fees are fully earned and nonrefundable as of the date this
Agreement is executed and delivered by the parties hereto.
 
(b) Method of Payment.  Such fees shall be paid by Borrower to Lender on the
date hereof or at such later date as such fees, costs and expenses are incurred
by Lender.  Borrower and
 


 
 

--------------------------------------------------------------------------------

 
 


Lender agree and acknowledge that the foregoing shall not relieve Borrower of
its obligation to make future monthly payments of interest and other amounts as
required under the terms of the Loan.
 
5. BORROWER REPRESENTATIONS AND WARRANTIES.  Each of Borrower and Guarantor
represents and warrants to Lender:  (a) No default or event of default under any
of the Loan Documents as modified herein, nor any event, that, with the giving
of notice or the passage of time or both, would be a default or an event of
default under the Loan Documents as modified herein has occurred and is
continuing; (b) There has been no material adverse change in the financial
condition of Borrower or Guarantor or any other person whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender; (c) Each and all representations and
warranties of Borrower and Guarantor in the Loan Documents are accurate on the
date hereof; (d) Neither Borrower nor Guarantor has any claims, counterclaims,
defenses, or set-offs with respect to the Loan or the Loan Documents as modified
herein; (e) The Loan Documents as modified herein are the legal, valid, and
binding obligation of Borrower and Guarantor, enforceable against Borrower and
Guarantor in accordance with their terms; (f) Each of Borrower and each
Guarantor is validly existing under the laws of the State of its formation or
organization, has not changed its legal name as set forth above, and has the
requisite power and authority to execute and deliver this Agreement and to
perform the Loan Documents as modified herein; (g) The execution and delivery of
this Agreement and the performance of the Loan Documents as modified herein have
been duly authorized by all requisite action by or on behalf of Borrower and
Guarantor; and (h) This Agreement has been duly executed and delivered on behalf
of Borrower and Guarantor.
 
6. BORROWER AND GUARANTOR COVENANTS.  Each of Borrower and Guarantor covenants
with Lender:
 
(a) Each of Borrower and Guarantor shall execute, deliver, and provide to Lender
such additional agreements, documents, and instruments as reasonably required by
Lender to effectuate the intent of this Agreement.
 
(b) Each of Borrower and Guarantor fully, finally, and forever releases and
discharges Lender and its successors, assigns, directors, officers, employees,
agents, and representatives from any and all actions, causes of action, claims,
debts, demands, liabilities, obligations, and suits, of whatever kind or nature,
in law or equity, that either Borrower or Guarantor has or in the future may
have, whether known or unknown, (i) in respect of the Loan, the Loan Documents,
or the actions or omissions of Lender in respect of the Loan or the Loan
Documents and (ii) arising from events occurring prior to the date of this
Agreement.
 
(c) Contemporaneously with the execution and delivery of this Agreement,
Borrower has paid to Lender all of the internal and external costs and expenses
incurred by Lender in connection with this Agreement (including, without
limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).
 
(d) On or prior to the execution and delivery of this Agreement, each of
Borrower and Guarantor shall have executed and delivered, or caused to be
executed and delivered, to Lender, each in form and substance satisfactory to
Lender, such other documents, instruments, resolutions, subordinations, and
other agreements as Lender may require in its sole discretion.
 
7. EXECUTION AND DELIVERY OF AGREEMENT BY LENDER.  Lender shall not be bound by
this Agreement until (a) Lender has executed and delivered this Agreement to
Borrower and Guarantor, (b) each of Borrower and Guarantor has performed all of
the obligations of Borrower and Guarantor under this Agreement to be performed
contemporaneously with the execution and delivery of this Agreement, if any, (c)
Borrower has paid all fees and costs required under Section 4 hereof, and (d)
each Guarantor has executed and delivered to Lender a Consent and Agreement of
Guarantor in form and content acceptable to Lender.
 


 
 

--------------------------------------------------------------------------------

 


 
8. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR
WAIVER.  The Loan Documents as modified herein contain the complete
understanding and agreement of Borrower, Guarantor and Lender in respect of the
Loan and supersede all prior representations, warranties, agreements,
arrangements, understandings, and negotiations.  No provision of the Loan
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except in a writing signed by the parties thereto.
 
9. BINDING EFFECT.  The Loan Documents, as modified herein, shall be binding
upon and shall inure to the benefit of Borrower, Guarantor and Lender and their
successors and assigns; provided, however, neither Borrower nor Guarantor may
assign any of its rights or delegate any of its obligations under the Loan
Documents and any purported assignment or delegation shall be void.
 
10. GOVERNING LAW. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.  THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, AT THE SOLE
OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY.  EACH OF THE PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.
 
11. COUNTERPART EXECUTION.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document. Receipt by the Lender of an executed copy of
this Agreement by facsimile or email shall constitute conclusive evidence of
execution and delivery of this Agreement by the signatory thereto.
 
[Remainder of Page Intentionally Left Blank]


 
 

--------------------------------------------------------------------------------

 


DATED as of the date first above stated.
 

 
FRANKLIN COVEY CO.
a Utah corporation
 
 
By:
  /s/ Stephen D. Young  
Name: Stephen D. Young
Title: Executive Vice President and Chief Financial Officer
 
 
“Borrower”
 
 
 
 
 
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
 
 
By:
  /s/ Stephen D. Young  
Name: Stephen D. Young
Title: President
 
 
 
FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
 
 
By:
  /s/ Stephen D. Young  
Name: Stephen D. Young
Title: President
 
 
 
FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
 
 
By:
  /s/ Stephen D. Young  
Name: Stephen D. Young
Title: President
 
“Guarantor”
 
 



 






 
 

--------------------------------------------------------------------------------

 


 
JPMORGAN CHASE BANK, N.A.
a national banking association
 
 
By:
  /s/ Tony C. Nielsen  
Name: Tony C. Nielsen
Title: Senior Vice President
 
 
“Lender”
 





 

